Citation Nr: 1009795	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to exposure to chemical herbicides.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1960 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which, inter alia, denied the 
Veteran's claim of entitlement to service connection for a 
respiratory disorder, including as due to exposure to 
chemical herbicides. 

The case was remanded by the Board in June 2009 to afford the 
Veteran a VA examination.  Pursuant to the remand, the 
Veteran was provided with a VA examination in September 2009.  
The Board finds that the RO has substantially complied with 
the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Board regrettably finds that this case must be remanded 
yet again to afford the Veteran his right to due process.  
The Veteran had previously requested a video conference 
hearing before the Board in his March 2007 substantive 
appeal.  However, he withdrew his hearing request in 
correspondence dated in May 2009.  Following the most recent 
supplemental statement of the case, which was dispatched to 
the Veteran in December 2009, VA received correspondence from 
the Veteran's representative in December 2009, which 
contained an express request from the Veteran to be scheduled 
for a video conference hearing before the Board.  The Veteran 
has not been scheduled for the requested hearing, nor has he 
withdrawn the hearing request.  Accordingly, a remand to 
schedule him with the requested hearing is necessary.  See 38 
C.F.R. §§  20.703, 20.704, 20.1304(a) (2009).

Additionally, in a statement dated in January 2010, the 
Veteran reported that he had an echocardiogram performed on 
him in November 2009 at the VA Medical Center (VAMC) in 
Birmingham, Alabama.  On remand, the report of the November 
2009 echocardiogram should be obtained for inclusion in the 
record.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the Birmingham, 
Alabama, VAMC, and request that it provide 
a copy of the report of the echocardiogram 
performed on the Veteran in November 2009.  
After the report is obtained it should be 
associated with the Veteran's claims file.  

2.  Pursuant to the Veteran's request, the 
RO should schedule him for a video 
conference hearing before a Veterans' Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

